1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Apr 30, 2019
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     RYAN DALEY, an individual; and             No. 2:18-cv-00381-SMJ
5    ISAAK CURRY, an individual, each
     on behalf of himself and all others        ORDER GRANTING PLAINTIFFS’
6    similarly situated,                        MOTION TO AMEND
                                                COMPLAINT AND DENYING AS
7                             Plaintiffs,       MOOT DEFENDANT’S MOTION
                                                TO DISMISS COMPLAINT
8                v.

9    GREYSTAR REAL ESTATE
     PARTNERS LLC, a Delaware limited
10   liability company; GREYSTAR
     MANAGEMENT SERVICES LP, a
11   Delaware corporation; and GREYSTAR
     RS WEST LLC, a Delaware limited
12   liability company,

13                            Defendants.

14
           Before the Court, without oral argument, is Defendant Greystar Real Estate
15
     Partners LLC’s Motion to Dismiss for Lack of Personal Jurisdiction, ECF No. 18,
16
     and Plaintiffs Ryan Daley and Isaak Curry’s Motion for Leave to File Second
17
     Amended Complaint, ECF No. 23. Defendant seeks to dismiss Plaintiffs’ claims
18
     against it, arguing it lacks the minimum contacts with Washington state required to
19
     confer personal jurisdiction over it. ECF No. 18. Plaintiff seeks to amend their
20

     ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND COMPLAINT
     AND DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS
     COMPLAINT - 1
1    complaint to clarify Defendant’s relationship to Washington state. ECF No. 23. The

2    parties oppose each other’s motions. ECF Nos. 21, 28. Having reviewed the

3    pleadings and the file in this matter, the Court is fully informed and finds good

4    cause to grant Plaintiffs’ motion. Accordingly, the Court denies Defendant’s motion

5    as moot with leave to renew.

6          Federal Rule of Civil Procedure 15(a)(2) provides that a party seeking to

7    amend a pleading after the opportunity to do so as a matter of course has passed,

8    may do so “only with the opposing party’s written consent or the court’s leave.”

9    The rule instructs that the Court “should freely give leave when justice so requires.”

10   Id. The Court must apply this policy with “extreme liberality.” Rosenberg Bros. &

11   Co. v. Arnold, 283 F.2d 406, 406 (9th Cir. 1960); accord Hoang v. Bank of Am.,

12   N.A., 910 F.3d 1096, 1102 (9th Cir. 2018).

13         The Court may deny a party leave to amend a pleading “only if there is strong

14   evidence of ‘undue delay, bad faith or dilatory motive on the part of the movant,

15   repeated failure to cure deficiencies by amendments previously allowed, undue

16   prejudice to the opposing party by virtue of allowance of the amendment, [or]

17   futility of amendment, etc.’” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma

18   County, 708 F.3d 1109, 1117 (9th Cir. 2013) (alteration in original) (quoting Foman

19   v. Davis, 371 U.S. 178, 182 (1962)). “[T]he consideration of prejudice to the

20   opposing party carries the greatest weight.” Id. (alteration in original) (quoting

     ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND COMPLAINT
     AND DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS
     COMPLAINT - 2
1    Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).

2          Defendant argues Plaintiffs amended their complaint once before and fail to

3    explain the reason they delayed these particular proposed amendments until now.

4    See ECF No. 28 at 6. But this case is in its early stages; the Court issued its initial

5    scheduling order just yesterday and the deadline to amend pleadings is not until

6    February 7, 2020. ECF No. 33 at 2, 18. When Defendant filed its challenge to

7    personal jurisdiction two days late, the Court found excusable neglect and granted

8    it an extension of time. ECF No. 20. Two weeks later, Plaintiffs sought the Court’s

9    leave to amend their complaint. ECF No. 23. The record reveals no “strong evidence

10   of ‘undue delay, bad faith or dilatory motive . . . , [or] repeated failure to cure

11   deficiencies.’” Sonoma, 708 F.3d at 1117 (quoting Foman, 371 U.S. at 182).

12         Defendant argues Plaintiffs’ proposed amendments would be futile because

13   they are unsubstantiated and do not establish personal jurisdiction. ECF No. 28 at

14   3–6. Similarly, Defendant argues Plaintiffs’ proposed amendments would prejudice

15   it by forcing it to defend in a forum that lacks personal jurisdiction. Id. at 6.

16   Defendant’s argument puts the cart before the horse because whether Plaintiffs’

17   proposed amendments establish personal jurisdiction cannot be fully litigated and

18   adjudicated unless and until the Court permits them. At this stage, the record reveals

19   no “strong evidence of ‘ . . . undue prejudice . . . [or] futility of amendment.’”

20   Sonoma, 708 F.3d at 1117 (alteration in original) (quoting Foman, 371 U.S. at 182).

     ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND COMPLAINT
     AND DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS
     COMPLAINT - 3
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiffs Ryan Daley and Isaak Curry’s Motion for Leave to File

3                 Second Amended Complaint, ECF No. 23, is GRANTED.

4                 A.    Plaintiffs shall file an amended complaint consistent with ECF

5                       No. 23-1 no later than May 3, 2019.

6          2.     Defendant Greystar Real Estate Partners LLC’s Motion to Dismiss for

7                 Lack of Personal Jurisdiction, ECF No. 18, is DENIED AS MOOT.

8                 A.    Defendant may RENEW this motion in response to Plaintiffs’

9                       Second Amended Complaint.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 30th day of April 2019.

13                      _________________________
                        SALVADOR MENDOZA, JR.
14                      United States District Judge

15

16

17

18

19

20

     ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND COMPLAINT
     AND DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS
     COMPLAINT - 4
